IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT   United States Court of Appeals

                                _____________________
                                                                            Fifth Circuit

                                                                           FILED
                                                                    February 4, 2019
                                    No. 17-50282
                                _____________________                    Lyle W. Cayce
                                                                              Clerk


PLANNED PARENTHOOD OF GREATER TEXAS FAMILY PLANNING
AND PREVENTATIVE HEALTH SERVICES, INC; PLANNED
PARENTHOOD SAN ANTONIO; PLANNED PARENTHOOD CAMERON
COUNTY; PLANNED PARENTHOOD GULF COAST, INC; PLANNED
PARENTHOOD SOUTH TEXAS SURGICAL CENTER; JANE DOE #1;
JANE DOE #2; JANE DOE #4; JANE DOE #7;
JANE DOE #9; JANE DOE #10; JANE DOE #11,

                                                      Plaintiffs - Appellees
v.

CHARLES SMITH, in his official capacity as Executive Commissioner of
HHSC; SYLVIA HERNANDEZ KAUFFMAN, in her official capacity as
Acting Inspector General of HHSC,

                                                      Defendants - Appellants

                             __________________________

                Appeal from the United States District Court for the
                            Western District of Texas
                           __________________________

               (Opinion January 17, 2019, 5 Cir., 2019, ___ F.3d ___)

Before STEWART, Chief Judge, JONES, SMITH, DENNIS, OWEN,
ELROD, SOUTHWICK, HAYNES, GRAVES, HIGGINSON, COSTA,
WILLETT, HO, DUNCAN, and ENGELHARDT, Circuit Judges. 1




 1   Judge Oldham is recused and did not participate in this decision.
BY THE COURT:

      A majority of the circuit judges in regular active service and not
disqualified having voted in favor, on the Court’s own motion, to rehear this
case en banc,
      IT IS ORDERED that this cause shall be reheard by the court en banc
with oral argument on a date hereafter to be fixed. The Clerk will specify a
briefing schedule for the filing of supplemental briefs.